PER CURIAM:
Appellant was convicted of violating the-Dyer Act, 18 U.S.C.A., § 2312, in transporting a stolen automobile in interstate commerce. He was not denied a speedy trial. There is no merit in his claim of prejudicial error based on the erroneous admission of evidence regarding a stolen drill and an unreturned rented tow bar found in the vehicle in question. In the context of the trial, this evidence was of little moment. It came into the case in the nature of an inadvertent statement and the witness was foreclosed by the. prosecutor from giving further testimony of such nature. There was no objection to the testimony *1389but the court, on its own motion, directed the jury in charge to give no consideration to the evidence. We hold that the error was harmless and that in no event did it rise to the level of plain (error.
Affirmed.